957 A.2d 1176 (2008)
COMMONWEALTH of Pennsylvania, Respondent,
v.
Blaine BALDWIN, Petitioner.
No. 229 EAL 2008.
Supreme Court of Pennsylvania.
September 25, 2008.


*1177 ORDER

PER CURIAM.
AND NOW, this 25th day of September 2008, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioner, is:
Should not this Court clarify the doctrine of sentencing merger, and its implications under constitutional double jeopardy analysis, under circumstances where the exact same set of facts satisfies the elements of two different offenses?